UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 18, 2017 HTG Molecular Diagnostics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37369 86-0912294 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3430 E. Global Loop Tucson, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (877) 289-2615 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a) of the Exchange Act.☒ Item 8.01 Other Events. On September 18, 2017, HTG Molecular Diagnostics, Inc. (the “Company”) announced in a press release that it has successfully completed an audit of its Quality Management System for continued certification to ISO 13485. This certification was issued by a registrar accredited under the Canadian Medical Device Conformity Assessment System (CMDCAS), which is required by Health Canada for the Company to market in vitro diagnostic (IVD) products in Canada.
